Title: From John Adams to United States Senate, 8 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Dec. 8 1800

I nominate the folowing gentlemen to the respective offices affixed to their names
Henry Hammond Consul of the United States for the port of Cape Francois
David Hopkins Marshall for the District of Maryland
John Marshall a Commissioner in the room of Timothy Pickering under the 1st Section of the “Act for an amicable settlement of limits, with the State of Georgia
William Clark Chief Justice of the Indiana territory. Henry Vanderburg second Judge & John Griffin third Judge of the same territory
William Heth Collector for the district of Petersburg in VirginiaWilliam Davies, Collector for the District of Richmond
William S. Smith Surveyor for the District of New York & Inspector of the Revenue for the several ports within the District of New York.
Claud Thompson, Collector for the District of Brunswick in Georgia & Inspector of the Revenue for the said port of Brunswick
James McConnell, Inspector of the Revenue for the port of Louisville & Collector for the District of Louisville.
Jonas Clark Inspector of the Revenue for the port of Kennebunk in the State of Massachusetts.
Richard Hunewell Surveyor for the District of Portland & Falmouth in the State of Massachusetts—also Inspector of the Revenue for the several ports within the District of Portland and Falmouth.
William Davies Collector for the district of Norfolk& Portsmouth, Vira.
Joseph Hamilton Davies Attorney for the District of Kentucky in the place of William Clarke promoted
Barthw. Dandridge Consul for the Southern District of St Domingo to include Aux Cayes & Jeremico.

John Adams